DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to the claims.  Specifically, applicant argues the Nakata ‘489 fails to disclose the specific polymeric formula claimed and Miyamoto ‘766 and Miyamoto ‘838 fail to disclose the polymer of the inner layer is different than the polymer of the outer layer and moisture barrier layer.  The examiner agrees that Nakata ‘489 fails to disclose the specific polymeric formula currently claimed.  The examiner further agrees Miyamoto ‘766 and Miyamoto ‘838 fail to disclose the polymer material of the inner layer is different than the polymer of the outer layer and moisture barrier layer; however, no such limitation is claimed.  The claims require “an inner layer and an outer layer, wherein the outer layer is different from the inner layer” and as multiple layers are formed via immersion steps and drying each layer is different than the layer before it.  The claims do not require the materials be different.  Thus, the combination of Miyamoto ‘766 and Miyamoto ‘838 reads on the independent claims as currently presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-9 & 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 depended on canceled claim 3.  For the purpose of examination, the examiner is taking claims 4-5 to depend on claim 1.
Claims 6-7 depended on canceled claim 2.  For the purpose of examination, the examiner is taking claims 6-7 to depend on claim 1.
Claim 8 recites “following general formula (1) and/or (2): 
    PNG
    media_image1.png
    255
    307
    media_image1.png
    Greyscale
” which causes the claim to be indefinite as general formula (1) and/or (2) are previously recited in claim 1 from which claim 8 depends and thus it is unclear if general formula (1) and/or (2) are meant to be the same or different from general formula (1) and/or (2) of claim 1.  Furthermore, the formula of claim 8 contradicts the formula of claim 1, and it is unclear how the formula can be both the formula of claim 1 and claim 8 at the same time.  Claim 9 is rejected in the same manner based on its dependency on claim 8.  As claims 8-9 contradict claim 1 from which they depend, said claims will not be treated don the merits.
Claim 16 recites “following general formula (1) and/or (2): 
    PNG
    media_image1.png
    255
    307
    media_image1.png
    Greyscale
” which causes the claim to be indefinite as general formula (1) and/or (2) are previously recited in claim 10 from which claim 16 depends and thus it is unclear if general formula (1) and/or (2) are meant to be the same or different from general formula (1) and/or (2) of claim 10.  Furthermore, the formula of claim 16 contradicts the formula of claim 10, and it is unclear how the formula can be both the formula of claim 10 and claim 16 at the same time.  Claim 17 is rejected in the same manner based on its dependency on claim 16.  As claims 16-17 contradict claim 10 from which they depend, said claims will not be treated don the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, 10, 12-15, 18, 20-21, & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2020/0118766) in view of Miyamoto et al. (US 2018/0244838).
In regards to claim 1, Miyamoto ‘766 discloses
A solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body (2 – fig. 1; [0021] & [0057-0058]); 
a dielectric (3 – fig. 1; [0021]) that overlies the anode body; 
a solid electrolyte that overlies the dielectric ([0010-0019] & [0096]), wherein the solid electrolyte includes a conductive polymer layer and contains an inner layer and an outer layer, wherein the outer layer is different from the inner layer ([0096] – layer of conductive polymer formed via first, second, third, and/or fourth immersion and drying step wherein each step forms a different layer and the first layer is an inner layer and at least one of the second, third, and/or fourth is an outer layer); and 
a moisture barrier ([0010-0019] & [0096] – layer of conductive polymer formed via second, third, and/or fourth immersion and drying step) that overlies the conductive polymer layer, wherein the moisture barrier contains a conjugated polymer having a specific conductivity of about 0.1 S/cm or more ([0047]), and further wherein after exposure to an atmosphere having a relative humidity of 60% and a temperature of 30°C for 168 hours, the capacitor element absorbs only about 900 ppm of water or less (When the structure/materials recited in the reference(s) is substantially identical to that of the claims, claimed properties are presumed to be inherent), 
wherein the conjugated polymer contains repeating thiophene units of the following general formula (1) and/or (2): (2):

    PNG
    media_image2.png
    266
    297
    media_image2.png
    Greyscale

wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted heterocyclic group, or an optionally substituted aryl group ([0010-0017]).  Miyamoto ‘766 fails to explicitly disclose wherein X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image3.png
    277
    381
    media_image3.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group.

Miyamoto ‘838 discloses X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image3.png
    277
    381
    media_image3.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the combined X1 and X2 structure taught by Miyamoto ‘838 in the conductive polymer containing repeating thiophene units in Miyamoto ‘766 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 4,
Miyamoto ‘766 fails to explicitly disclose wherein Y1 and Y2 are O.

Miyamoto ‘838 discloses wherein Y1 and Y2 are O ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the combined X1 and X2 structure taught by Miyamoto ‘838 in the conductive polymer containing repeating thiophene units in Miyamoto ‘766 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 5,
Miyamoto ‘766 fails to explicitly disclose wherein X5 is ethylene.

Miyamoto ‘838 discloses wherein X5 is ethylene ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the combined X1 and X2 structure taught by Miyamoto ‘838 in the conductive polymer containing repeating thiophene units in Miyamoto ‘766 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 6, 
Miyamoto ‘766 further discloses wherein R is an alkyl group ([0010-0017]).  

In regards to claim 7, 
Miyamoto ‘766 further discloses wherein R is benzene, 2,4,6-trimethylbenzene, 2,6-dichlorobenzene, or a combination thereof ([0010-0017], [0036-0040], & table 1-1).   

In regards to claim 10, Miyamoto ‘766 discloses
A solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body (2 – fig. 1; [0021] & [0057-0058]); 
a dielectric (3 – fig. 1; [0021]) that overlies the anode body; 
a solid electrolyte that overlies the dielectric ([0010-0019] & [0096]), wherein the solid electrolyte includes a conductive polymer layer and contains an inner layer and an outer layer, wherein the outer layer is different from the inner layer ([0096] – layer of conductive polymer formed via first, second, third, and/or fourth immersion and drying step wherein each step forms a different layer and the first layer is an inner layer and at least one of the second, third, and/or fourth is an outer layer); and 
a moisture barrier ([0010-0019] & [0096] – layer of conductive polymer formed via second, third, and/or fourth immersion and drying step) that overlies the conductive polymer layer, wherein the moisture barrier contains a conjugated polymer having a specific conductivity of about 0.1 S/cm or more ([0047]) and that contains repeating thiophene units of the following general formula (1) and/or (2): wherein the conjugated polymer contains repeating thiophene units of the following general formula (1) and/or (2):  
    PNG
    media_image2.png
    266
    297
    media_image2.png
    Greyscale
 
wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted heterocyclic group, or an optionally substituted aryl group ([0010-0017]).  Miyamoto ‘766 fails to explicitly disclose wherein X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image3.png
    277
    381
    media_image3.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group.

Miyamoto ‘838 discloses X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image3.png
    277
    381
    media_image3.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the combined X1 and X2 structure taught by Miyamoto ‘838 in the conductive polymer containing repeating thiophene units in Miyamoto ‘766 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 12,
Miyamoto ‘766 fails to explicitly disclose wherein Y1 and Y2 are O.

Miyamoto ‘838 discloses wherein Y1 and Y2 are O ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the combined X1 and X2 structure taught by Miyamoto ‘838 in the conductive polymer containing repeating thiophene units in Miyamoto ‘766 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 13,
Miyamoto ‘766 fails to explicitly disclose wherein X5 is ethylene.

Miyamoto ‘838 discloses wherein X5 is ethylene ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the combined X1 and X2 structure taught by Miyamoto ‘838 in the conductive polymer containing repeating thiophene units in Miyamoto ‘766 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 14, 
Miyamoto ‘766 further discloses wherein R is an alkyl group ([0010-0017]).  

In regards to claim 15, 
Miyamoto ‘766 further discloses wherein R is benzene, 2,4,6-trimethylbenzene, 2,6-dichlorobenzene, or a combination thereof ([0010-0017], [0036-0040], & table 1-1).   

In regards to claim 18, 
Miyamoto ‘766 further discloses wherein the moisture barrier overlies the solid electrolyte ([0096] – layer of conductive polymer formed via third and/or fourth immersion and drying step) 

In regards to claim 20, 
Miyamoto ‘766 further discloses wherein the moisture barrier is positioned between the inner layer and the outer layer ([0096] – layer of conductive polymer formed via first, second, third, and/or fourth immersion and drying step wherein each step forms a layer and the first layer is an inner layer and at least one of the second, and/or third is the moisture barrier, and the fourth is an outer layer).    

In regards to claim 21, 
Miyamoto ‘766 further discloses wherein the moisture barrier overlies the inner layer and the outer layer ([0096] – layer of conductive polymer formed via first, second, third, and/or fourth immersion and drying step wherein each step forms a layer and the first layer is an inner layer and at least one of the second and/or third layer is the outer layer, and the third and/or the fourth is the moisture barrier layer).      

In regards to claim 29, 
Miyamoto ‘766 further discloses wherein the anode body includes tantalum ([0060]).  

Claim(s) 26-28 & 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto ‘766 as modified by Miyamoto ‘838 as applied to claim 1 above, and further in view of Nakata et al. (US 2018/0108489).
In regards to claim 26, 
Miyamoto ‘766 as modified by Miyamoto ‘838 fails to disclose further comprising an anode lead extending from the capacitor element.

Nakata ‘489 discloses an anode lead (6 – fig. 1; [0099] & [0024]) extending from the capacitor element.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an anode lead, anode termination, and cathode terminations as taught by Nakata ‘489 with the capacitor Miyamoto ‘766 as modified by Miyamoto ‘838 to provide a means to electrically connect the anode to an external circuit.

In regards to claim 27, 
Miyamoto ‘766 as modified by Miyamoto ‘838 fails to disclose comprising an anode termination that is in electrical contact with the anode lead and a cathode termination that is in electrical connection with the solid electrolyte.

Nakata ‘489 discloses an anode termination that is in electrical contact with the anode lead (127 - fig. 1; [103]) and a cathode termination (129 - fig. 1; [103]) that is in electrical connection with the solid electrolyte.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an anode lead, anode termination, and cathode terminations as taught by Nakata ‘489 with the capacitor Miyamoto ‘766 as modified by Miyamoto ‘838 to provide a means to electrically connect the anode to an external circuit.

In regards to claim 28, 
Miyamoto ‘766 as modified by Miyamoto ‘838 fails to disclose further comprising a housing within which the capacitor element is enclosed.

Nakata ‘489 discloses a housing (122 - fig. 1; [0097]) within which the capacitor element is enclosed.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a housing as taught by Nakata ‘489 with the capacitor Miyamoto ‘766 as modified by Miyamoto ‘838 to protect the capacitor from the environment.

In regards to claim 30, 
Miyamoto ‘766 further disclose wherein the capacitor element further comprises a cathode coating (4 – fig. 1; [0021]) that overlies the solid electrolyte and the moisture barrier.  Miyamoto ‘766 as modified by Miyamoto ‘838 fails to explicitly disclose wherein the cathode coating contains a metal particle layer, wherein the metal particle layer includes a plurality of conductive metal particles.

Nakata ‘489 discloses wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte and the moisture barrier, wherein the metal particle layer includes a plurality of conductive metal particles ([0084-0085]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a metal paste as taught by Nakata ‘489 as the cathode layer of Miyamoto ‘766 as modified by Miyamoto ‘838 to ensure good conductivity.

In regards to claim 31, 
Miyamoto ‘766 as modified by Miyamoto ‘838 fails to disclose wherein the capacitor element further comprises a pre-coat positioned between the dielectric and the conductive polymer layer, the pre-coating comprising an organometallic compound.

Nakata ‘489 discloses wherein the capacitor element further comprises a pre-coat positioned between the dielectric and the conductive polymer layer, the pre-coating comprising an organometallic compound ([0090]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a pre-coat as taught by Nakata ‘489 with the capacitor Miyamoto ‘766 as modified by Miyamoto ‘838 to improve the adhesion between the dielectric layer and polymer layer.

Allowable Subject Matter
Claim(s) 22-25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the inner layer contains an intrinsically conductive polymer having repeating units of the following formula (II): 
    PNG
    media_image4.png
    121
    131
    media_image4.png
    Greyscale
 
wherein, R is (CH2)a-O-(CH2)b-L, where L is a bond or HC([CH2]cH); a is from 0 to 10; b is from 1 to 18; c is from 0 to 10; Z is an anion; X is a cation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848